Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 210, representing the communication interface in paragraph [0021] and 410A-410D representing trajectories of different vehicles described in paragraph [0033].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “404A” has been used to designate both a lane and another object which is unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 20180173240) in view of Zhang et al. (US 20190072965).
In regards to claim 1, Fang teaches a system for controlling a vehicle, the system comprising: an electronic processor configured to (Fig 1, 2, 3, 9, processor 901)
capture, via a camera, a first image; ([0022] may include one or more cameras 211 which may be still and/or video cameras.)
determine, within the first image, a road traffic factor; ([0029] autonomous vehicle 101 perceives surrounding environment to identify vehicles nearby and vehicle independent information surrounding the identified vehicles to determine physical constraints of the own vehicle. Sensor data may receive similar things as to what an ordinary driver would perceive, including lane information, traffic lights, relative vehicle positions, pedestrians, buildings, crosswalks, and other traffic related signs. These are road traffic factors.)
Fang also teaches based at least in part on the vehicle independent information determined by the vehicle sensors, a trajectory of an observed vehicle may be predicted ([0029]). Further, Fang teaches a maneuver may be determined by a planning module includes determining paths, routes, and driving 
Fang does not teach: 
generate, based on sensor information from one or more sensors of the vehicle, a second image depicting an environment surrounding the vehicle, the second image including the road traffic factor; 
determine, based on the detected road traffic factor and the second image, a predicted trajectory of a traffic participant proximate to the vehicle; and 
generate a steering command for the vehicle based on the predicted trajectory.
However, Zhang teaches collecting and assimilating training data from perception data ([0058] lines 47-54), where the training data may be collected and formed into a top down image of the environment including representations of the occupancy of the surrounding environment, vehicle states, and other relevant information ([0048]), which is then used to determine control information for the vehicle ([0058] lines 1-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Fang by incorporating the teachings of Zhang such that a second image of the environment is generated based on perception data, which includes the information on the objects surrounding the vehicle, and is then incorporated back into the teachings of Fang by being used at least in part to determine a predicted trajectory of nearby traffic participants and generate commands for the vehicle. 
The motivation to do so is that, as acknowledged by Zhang, is that this information can be incorporated into trajectory generation for the own vehicle to safely avoid nearby vehicles in a real world driving environment ([0018]).

In regards to claim 2, Fang, as modified by Zhang, teaches the system of claim 1, wherein the electronic processor determines the predicted trajectory based on the detected road factor and the second image using a deep learning network. ([0031] autonomous vehicle predicts trajectories using a machine learning model. [0016] the model is made to emulate human thought patterns. One of ordinary skill in the art would have recognized that a machine learning model that emulates human thought processes is a deep learning network. This is then used to control the vehicle.)

In regards to claim 3, Fang, as modified by Zhang, teaches the system of claim 1, wherein the electronic processor is further configured to determine the predicted trajectory based on either or both of a velocity and acceleration of the traffic participant. ([0043] vehicle dependent information may also be determined, which includes speed and acceleration of observed vehicles. [0044] this information is input to behavior prediction module, which is then used to control the vehicle.)

In regards to claim 4, Fang, as modified by Zhang, teaches the system of claim 1, wherein the road traffic factor is at least one selected from the group consisting of a traffic sign, a traffic light, a road marking, and a trajectory of an object proximate to the traffic participant. ([0036] vehicle independent information can include lane configuration, which is equivalent to road marking, traffic light signals, and traffic related signs, pedestrian information may also be included, which is an object proximate to the traffic participant. [0043] vehicle dependent information can include the speed, acceleration, and heading of nearby vehicles which is equivalent to a trajectory of an observed vehicle. At least one of these serves as the road traffic factor.)

In regards to claim 5, Fang, as modified by Zhang, teaches the system of claim 1, wherein the electronic processor is further configured to determine the predicted trajectory of the traffic participant 

In regards to claim 6, Fang teaches a device for controlling a vehicle, the device comprising: (Fig 2, 9)
	one or more sensors, including a camera, communicatively coupled to an electronic processor, the electronic processor configured to ([0022] sensor system 114 includes cameras 211. [0029] vehicle receives sensor information, so processor must receive information from the sensors as well.)
capture, via the camera, a first image; ([0022] may include one or more cameras 211 which may be still and/or video cameras.)
determine, within the first image, a road traffic factor; ([0029] autonomous vehicle 101 perceives surrounding environment to identify vehicles nearby and vehicle independent information surrounding the identified vehicles to determine physical constraints of the own vehicle. Sensor data may receive similar things as to what an ordinary driver would perceive, including lane information, traffic lights, relative vehicle positions, pedestrians, buildings, crosswalks, and other traffic related signs. These are road traffic factors.)
Fang also teaches based at least in part on the vehicle independent information determined by the vehicle sensors, a trajectory of an observed vehicle may be predicted ([0029]). Further, Fang teaches a maneuver may be determined by a planning module includes determining paths, routes, and driving parameters to avoid obstacles around the vehicle ([0029], [0039]). One of ordinary skill in the art would have understood this must include generating a steering command to allow the vehicle to traverse this path. 

generate, based on sensor information from the one or more sensors of the vehicle, a second image depicting an environment surrounding the vehicle, the second image including the road traffic factor; 
determine, based on the detected road traffic factor and the second image, a predicted trajectory of a traffic participant proximate to the vehicle; and 
generate a steering command for the vehicle based on the predicted trajectory.
However, Zhang teaches collecting and assimilating training data from perception data ([0058] lines 47-54), where the training data may be collected and formed into a top down image of the environment including representations of the occupancy of the surrounding environment, vehicle states, and other relevant information ([0048]), which is then used to determine control information for the vehicle ([0058] lines 1-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control device of Fang by incorporating the teachings of Zhang such that a second image of the environment is generated based on perception data, which includes the information on the objects surrounding the vehicle, and is then incorporated back into the teachings of Fang by being used at least in part to determine a predicted trajectory of nearby traffic participants and generate commands for the vehicle. 
The motivation to do so is that, as acknowledged by Zhang, is that this information can be incorporated into trajectory generation for the own vehicle to safely avoid nearby vehicles in a real world driving environment ([0018]).

In regards to claim 7, Fang, as modified by Zhang, teaches the device of claim 6, wherein the electronic processor determines the predicted trajectory based on the detected road factor and the 

In regards to claim 8, Fang, as modified by Zhang, teaches the device of claim 6, wherein the electronic processor is further configured to determine the predicted trajectory based on either or both of a velocity and acceleration of the traffic participant. ([0043] vehicle dependent information may also be determined, which includes speed and acceleration of observed vehicles. [0044] this information is input to behavior prediction module, which is then used to control the vehicle.)

In regards to claim 9, Fang, as modified by Zhang, teaches the device of claim 6, wherein the road traffic factor is at least one selected from the group consisting of a traffic sign, a traffic light, a road marking, and a trajectory of an object proximate to the traffic participant. ([0036] vehicle independent information can include lane configuration, which is equivalent to road marking, traffic light signals, and traffic related signs, pedestrian information may also be included, which is an object proximate to the traffic participant. [0043] vehicle dependent information can include the speed, acceleration, and heading of nearby vehicles which is equivalent to a trajectory of an observed vehicle. At least one of these serves as the road traffic factor.)

In regards to claim 10, Fang, as modified by Zhang, teaches the device of claim 6, wherein the electronic processor is further configured to determine the predicted trajectory of the traffic participant proximate to the vehicle based on a predicted trajectory of a second traffic participant. ([0059] vehicles may be determined to have trajectories based upon object nearby to the vehicles and the predicted 

In regards to claim 11, Fang teaches a method for controlling a vehicle, the method comprising: (Fig 7). 
capturing, via a camera, a first image; ([0058] at step 701, surrounding environment of vehicle is perceived. [0022] may include one or more cameras 211 which may be still and/or video cameras, which one of ordinary skill in the art are what recognizes the surrounding environment.)
determining, within the first image, a road traffic factor; ([0058] at step 702, vehicle independent information is determined. [0029] vehicle independent information may be similar things as to what an ordinary driver would perceive, including lane information, traffic lights, relative vehicle positions, pedestrians, buildings, crosswalks, and other traffic related signs. These are road traffic factors.)
Fang also teaches based at least in part on the vehicle independent information determined by the vehicle sensors, a trajectory of an observed vehicle may be predicted ([0029]). Further, Fang teaches a maneuver may be determined by a planning module includes determining paths, routes, and driving parameters to avoid obstacles around the vehicle ([0029], [0039]). One of ordinary skill in the art would have understood this must include generating a steering command to allow the vehicle to traverse this path. 
Fang does not teach: 
generating, based on sensor information from one or more sensors of the vehicle, a second image depicting an environment surrounding the vehicle, including the road traffic factor; 
determining, based on the detected road traffic factor and the second image, a predicted trajectory of a traffic participant proximate to the vehicle; and 

However, Zhang teaches collecting and assimilating training data from perception data ([0058] lines 47-54), where the training data may be collected and formed into a top down image of the environment including representations of the occupancy of the surrounding environment, vehicle states, and other relevant information ([0048]), which is then used to determine control information for the vehicle ([0058] lines 1-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Fang by incorporating the teachings of Zhang such that a second image of the environment is generated based on perception data, which includes the information on the objects surrounding the vehicle, and is then incorporated back into the teachings of Fang by being used at least in part to determine a predicted trajectory of nearby traffic participants and generate commands for the vehicle. 
The motivation to do so is that, as acknowledged by Zhang, is that this information can be incorporated into trajectory generation for the own vehicle to safely avoid nearby vehicles in a real world driving environment ([0018]).

In regards to claim 12, Fang, as modified by Zhang, teaches the method of claim 11, wherein the predicted trajectory is determined based on the detected road factor and the second image using a deep learning network. ([0031] autonomous vehicle predicts trajectories using a machine learning model. [0016] the model is made to emulate human thought patterns. One of ordinary skill in the art would have recognized that a machine learning model that emulates human thought processes is a deep learning network. This is then used to control the vehicle.)

In regards to claim 13, Fang, as modified by Zhang, teaches the method of claim 11, wherein the predicted trajectory is determined based on either or both of a velocity and acceleration of the traffic participant. ([0043] vehicle dependent information may also be determined, which includes speed and acceleration of observed vehicles. [0044] this information is input to behavior prediction module, which is then used to control the vehicle.)

In regards to claim 14, Fang, as modified by Zhang, teaches the method of claim 11, wherein the road traffic factor is at least one selected from the group consisting of a traffic sign, a traffic light, a road marking, and a trajectory of an object proximate to the traffic participant. ([0036] vehicle independent information can include lane configuration, which is equivalent to road marking, traffic light signals, and traffic related signs, pedestrian information may also be included, which is an object proximate to the traffic participant. [0043] vehicle dependent information can include the speed, acceleration, and heading of nearby vehicles which is equivalent to a trajectory of an observed vehicle. At least one of these serves as the road traffic factor.)

In regards to claim 15, Fang, as modified by Zhang, teaches the method of claim 11, wherein the predicted trajectory of the traffic participant proximate to the vehicle is determined based on a predicted trajectory of a second traffic participant. ([0059] vehicles may be determined to have trajectories based upon object nearby to the vehicles and the predicted trajectories of those objects. As such, the trajectory of a second traffic participant must inform the trajectory of a first traffic participant.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dally et al. (US 20200249674) teaches a deep learning vehicle system that can predict the trajectories of vehicles based on sensor information.
Li et al. (US 20210009166) teaches a machine learning model that can analyze sensor information received from a vehicle to output vehicle guidance information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661